DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
By the above submission, Claims 2, 9, and 16 have been amended.  No claims have been added or canceled.  Claims 2-24 are currently pending in the present application.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 2, 9, and 16 have been amended to recite “login account data received directly from an end-user device”; “assigning… a first credential directly to the first user device”; “to directly cause presentation of the first information”; and “to further directly cause presentation of a user-selectable option” or similar limitations.  There is no mention in the specification of anything being performed . 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 2, 9, and 16 have been amended to recite “login account data received directly from an end-user device”; “assigning… a first credential directly to device as now claimed.  Therefore, there is not clear written description of the claims as amended.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “assigning… a first credential directly to the first user device” in line 16.  First, there is insufficient antecedent basis in the claim for the limitation “the first user device”.  Further, it is not clear what assigning a credential “directly” would encompass as opposed to any other kind of assignment.  The term “direct” or “indirect” is not clear in the context of assigning a credential; the credential would either be assigned to a device or not.  The claim further recites “the first information relating to the first entity directly to the end-user device” in lines 17-18.  It is not clear what the term “directly” is intended to modify in this phrase, because the placement is ambiguous.  The claim additionally recites “to directly cause presentation of the first information” in lines 18-19 and “to further directly cause presentation of a user-selectable option” in lines 21-22.  It is not clear what directly causing presentation would encompass as opposed to indirectly causing presentation.  It is not clear what an indirect presentation would encompass and it is not clear what direct presentation would mean in this context in contrast.  Further, it is not grammatically clear what these phrases are intended to modify (that is, it is not clear what causes the presentation).  The above ambiguities render the claim indefinite.
Claim 9 recites assigning “a first credential directly to the first user device” in line 17.  First, there is insufficient antecedent basis in the claim for the limitation “the first 
Claim 16 recites “assigning… a first credential directly to the first user device” in line 17.  First, there is insufficient antecedent basis in the claim for the limitation “the first user device”.  Further, it is not clear what assigning a credential “directly” would encompass as opposed to any other kind of assignment.  The term “direct” or “indirect” is not clear in the context of assigning a credential; the credential would either be assigned to a device or not.  The claim further recites “the first information relating to the first entity directly to the end-user device” in lines 18-19.  It is not clear what the term “directly” is intended to modify in this phrase, because the placement is ambiguous.  The claim additionally recites “to directly cause presentation of the first information” in lines 19-20 and “to further directly cause presentation of a user-selectable option” in lines 22-23.  It is not clear what directly causing presentation would encompass as opposed to indirectly causing presentation.  It is not clear what an indirect presentation 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter

Claims 2-24 would be allowable if rewritten or amended to overcome the rejections under pre-AIA  35 U.S.C. 112, first and second paragraphs, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 2 is directed to a method that includes storing account information for user accounts for end users registered with the server system and storing listing data relating to entries associated with web domains different than a second domain provided by the server system; receiving an end user search request for accessing web domains different than the second domain; processing login account data received directly from an end-user device in response to the search request and, based on the login account data and account information, authenticating a first user as a registered user of a service; retrieving first information from the listing data; assigning a first credential to a first user device; causing presentation of first information relating to 
The closest prior art, Teper and Kim, generally discloses a method that includes storing account information for user accounts for end users registered with the server system and storing listing data relating to entries associated with web domains different than a second domain provided by the server system; receiving an end user search request for accessing web domains different than the second domain; processing a first transmission from an end-user device in response to the search request and, based on the first transmission and account information, authenticating a first user as a registered user of a service, and retrieving first information from the listing data; assigning a first credential to the first user and causing presentation of first information relating to the first entity without end users having to separately identify to the first domain and presentation of an option to access a first web page of the first domain in response to providing the first information and identifying the first user as an authenticated user without revealing an identity of the first user, where the credential allows access to the first domain.  The cited art also generally discloses randomly assigning a temporary 
It is noted that any amendments substantially changing the scope of the claims may require reconsideration of the indication of allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Zachary A. Davis/Primary Examiner, Art Unit 2492